Citation Nr: 1513351	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for subluxation of the left knee for the period prior to April 6, 2010.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a left knee injury with degenerative joint disease (DJD) for the period prior to April 6, 2010.

3.  Entitlement to an initial rating higher than 30 percent for status post total left knee replacement (previously evaluated as residuals of a left knee injury with degenerative joint disease and subluxation) for the period from June 1, 2011.

4.  Entitlement to a higher rating for osteoarthritis with anserine bursitis, right knee.

5.  Entitlement to a service connection for ulcer little toe, left foot.

6.  Entitlement to a higher rating for scar, status post left knee replacement.

7.  Entitlement to service connection for gait abnormality secondary to service connected right and left knee conditions.

8.  Entitlement to service connection for degenerative arthritis of the spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 through December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Atlanta, Georgia.  

A February 2009 rating decision continued a 20 evaluation for subluxation of the left knee, and granted a separate 10 percent evaluation for degenerative joint disease (DJD) of the left knee.  The associated codesheet reflected the following ratings: 

1) left knee subluxation had been rated under Diagnostic Codes 5010-5257 as 10 percent since December 27, 1972 and as 20 percent since July 17, 1997.  
2) A separate evaluation for DJD of the left knee under Diagnostic Codes 5010-5260 as 10 percent effective August 13, 2008.  
3) Continuation of a 10 percent rating for residuals of a right knee injury with degenerative joint disease under 5010-5257 effective July 17, 1997.

The Veteran filed a notice of disagreement (NOD) to the February 2009 rating decision in April 2009.  

A May 2010 rating decision granted a temporary 100 percent rating evaluation for the one year following the Veteran's total left knee replacement; from April 6, 2010 to June 1, 2010.  That decision also continued the 10 percent evaluation for osteoarthritis with anserine bursitis of the right knee.  Reviewing the associated codesheet reflects that the RO recharacterized the subluxation to residuals of a left knee injury with subluxation and rated it under Diagnostic Code 5055.  Significantly, the codesheet further reflects that the RO did not stop the separate 10 percent evaluation for degenerative joint disease of the left knee under 5010-5260.  Thus, following the May 2010 rating decision, the Veteran was in receipt of

1) Residuals of a left knee injury with subluxation evaluated under DC 5055 as
      10 percent from December 27, 1972;
20 percent evaluation from July 17, 1997; and 
100 percent evaluation from April 6, 2010.  
2) A 10 percent evaluation for osteoarthritis with anserine bursitis of the right knee under 5019-5010.
3) a 10 percent evaluation for DJD left knee under 5010-5260.

An April 2011 rating decision found clear and unmistakable error in the May 2010 rating decision.  The RO explained that they "failed to properly discontinue your service connected subluxation left knee.  Therefore subluxation left knee is discontinued effective April 6, 2010.  Reviewing the associated codesheet reflects that the RO recharacterized the left knee replacement to instead "status post total left knee replacement (previously as residuals of a left knee injury with degenerative joint disease and subluxation)" and rated the condition as 10 percent from December 27, 2972, 100 percent from April 6, 2010 and 30 percent under Diagnostic Code 5055 beginning June 1, 2011.  This codesheet reflects the following ratings:

1) status post total left knee replacement (previously residuals of left knee injury with degenerative joint disease and subluxation) rated under 5055 as
10 percent from December 17, 1972
100 percent from April 6, 2010
30 percent from June 1, 2011
2) osteoarthritis with anserine bursitis of the right knee evaluated as 10 percent under 5019-5010
3) a separate evaluation under 5257 for subluxation of the left knee from August 13, 2008 until April 6, 2010.  

In other words, although it appears that the April 2011 rating decision meant to discontinue the evaluation for the DJD of the left knee after the surgery, the RO instead recharacterized the disabilities.  The result of this recharacterization is that the April 2011 rating decision reduced the evaluation for subluxation of the left knee from 20 percent to 10 percent for the period from July 17, 1997 until April 6, 2010.  

The Veteran filed a May 2011 NOD with regard to the ratings assigned for the period from June 1, 2011. 

The Board notes that a December 2013 Supplemental statement of the case "continues" a 20 percent evaluation effective July 17, 1997 for the status post total left knee replacement (previously evaluated as residuals of a left knee injury with DJD and subluxation) and also considered whether an evaluation in excess of 10 percent for subluxation of the left knee was warranted for the period from August 13, 2008 to April 6, 2010.  However, there is no indication that the official record was corrected since the last codesheet.  Indeed, the July 2014 codesheet continued to reflect the following concerning the knees:
  
1) status post total left knee replacement (previously residuals of left knee injury with degenerative joint disease and subluxation) rated under 5055 as
10 percent from December 17, 1972
100 percent from April 6, 2010
30 percent from June 1, 2011
2) osteoarthritis with anserine bursitis of the right knee evaluated as 10 percent under 5019-5010
3) a separate evaluation under 5257 for subluxation of the left knee from August 13, 2008 until April 6, 2010.  

Accordingly, as the Board has jurisdiction of the proper evaluation of the left knee, the Board will address these discrepancies in detail below in order to correct the record.  

Entitlement to total rating based on unemployability due to service-connected disability (TDIU) was denied in a July 2014 rating decision.  The Veteran did not include the issue of TDIU in his August 2014 notice of disagreement (NOD), but rather, filed a new claim for TDIU with additional evidence in August 2014.  The record reflects that the RO is currently adjudicating the claim for TDIU and has not yet issued a new rating decision.  Thus, the Board does not have jurisdiction.

The Veteran requested a hearing before the Board in his April 2011 formal appeal.  He withdrew his hearing request in a May 2014 statement.

The issues of entitlement to higher ratings for osteoarthritis with anserine bursitis, right knee; and scar, status post left knee replacement; and entitlement to service connection for ulcer little toe, left foot; gait abnormality secondary to service connected right and left knee conditions; and degenerative arthritis of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 10 percent evaluation of subluxation of the left knee had been in effect since December 27, 1972.

2.  The April 2011 rating decision improperly changed the Diagnostic Codes associated with the subluxation and DJD which resulted in the reduction of the subluxation from 20 percent to 10 percent for the period from July 17, 1997 until April 5, 2010.

3.  The Veteran was not provided proper notice prior to the reduction of his subluxation from 20 percent to 10 percent. 

4.   For the period prior to April 6, 2010, the service-connected left knee disability has been manifested by pain with x-ray evidence of degenerative changes in the knee joint, full extension, flexion ranging from 80 degrees to 110 degrees, and moderate subluxation.  

5.  For the period from June 1, 2011, the status post left knee replacement condition has been manifested by intermediate degrees of residual weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  Restoration of the 20 percent evaluation for subluxation of the left knee under Diagnostic Code 5010-5257/5055 is warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.59 (2013); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

2.  For the period prior to April 6, 2010, an evaluation in excess of 10 percent for left knee DJD is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

3.  For the period prior to April 6, 2010, an evaluation in excess of 20 percent for left knee subluxation is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

4.  For the period from June 1, 2011, a disability rating of 30 percent for status post total left knee replacement is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in November 2008 to the Veteran which met the VCAA notice requirements. 

As the claims for higher ratings for left knee DJD for the period prior to April 6, 2010, and for status post total left knee replacement involve initial ratings and come before the Board on appeal from the decisions which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA knee examinations in December 2008, March 2010, July 2013, and April 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Reduction in Benefits

As outlined in the introduction, this case has a long and complex procedural history.  

The initial disability granted was "residuals injury left knee", which was granted in a June 1973 rating decision and evaluated as 10 percent disabling under DC 5257 (implying subluxation).  A March 1998 rating decision recharacterized the disability to "left knee injury with degenerative joint disease" and increased the rating to 20 percent effective July 17, 1997.  Significantly, that rating decision explained it granted the higher rating based upon restrictive motion, effusion, x-ray evidence of DJD and atrophy of left quadriceps muscles.  The Codesheet indicated the condition was rated under diagnostic codes 5010-5257.  

In August 2008, the Veteran filed a claim for an increased evaluation for his left knee.  The February 2009 rating decision continued a 20 percent evaluation for residuals of a left knee injury with subluxation under 5010-5257 and assigned a separate 10 percent evaluation due to evidence of functional loss due to pain.  The codesheet reflects this separate rating was assigned under 5010-5260.  

As explained in the introduction, during the pendency of the appeal, the veteran underwent total knee replacement surgery of the left knee.  When the RO initially accounted for this surgery, they recoded the left knee injury with subluxation to DC 5055 and failed to do anything with the separate evaluation for DJD under 5010-5260.  

The April 2011 rating decision which found CUE recharacterized all of the disabilities and resulted in the following ratings: 

1) status post total left knee replacement (previously residuals of left knee injury with degenerative joint disease and subluxation) rated under 5055 as
10 percent from December 17, 1972
100 percent from April 6, 2010
30 percent from June 1, 2011
2) osteoarthritis with anserine bursitis of the right knee evaluated as 10 percent under 5019-5010
3) a separate evaluation under 5257 for subluxation of the left knee from August 13, 2008 until April 6, 2010.  

In short, this rating decision suggests that the knee surgery was tied to the DJD which now dated back to 1972 and that subluxation was only in effect from August 2008.  Most concerning, it failed to consider the 20 percent evaluation for subluxation that was in effect from July 17, 1997.  

The Federal Circuit has held that service connection for a "disability" is not severed simply because the situs of a disability, or the Diagnostic Code associated with it, is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability. See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In that case, VA changed the Diagnostic Code from one muscle group to another, but the Federal Circuit concluded that this was permissible, because the disability itself was corrected.  As such, while the original Diagnostic Code was no longer used in rating the Veteran's disability, it was not taken away. Rather, a different, more appropriate, Diagnostic Code was substituted.

However, the Court has held that changing a rating for a knee from Diagnostic Code 5257 to Diagnostic Code 5260 or 5261 would be potentially problematic in that it had the potential to reduce a protected rating under 5257 that contemplated instability but not arthritis symptomatology.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  This is exactly the case here.

Although the original disability granted in 1973 was vaguely described as "residuals injury left knee" the narrative portion of the rating decision and the Diagnostic Code 5257 implied this was rated for subluxation.  By changing the characterization of the various knee disabilities in April 2011 the RO impermissibly reduced the subluxation rating from 20 percent to 10 percent for the period from July 17, 1997 until April 5, 2010.  

Under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing. 38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires. Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record. If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development. If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. § 3.105. 

A reduction is void ab initio if the RO reduces a Veteran's disability rating without following these requirements. See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO reduced the subluxation rating from 20 percent to 10 percent for the period from July 17, 1997 until April 5, 2010.  The Veteran was provided no notification that the rating would be reduced, nor was he afforded an opportunity to submit additional evidence or request a predetermination hearing.  Furthermore, the rating reduction had a detrimental effect. Compare May 2010 Codesheet reflecting a combined total evaluation of 30 percent effective July 17, 1997 and 40 percent effective August 13, 2008 with the April 2011 Codesheet reflecting a combined total ratings of 20 percent effective July 17, 1997, and 30 percent effective August 13, 2008; see Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (noting if VA reduces a single disability, but the change does not result in a change in overall rating and thus no change in monthly payment 60 day notice is not required).  In sum, the RO reduced the rating for subluxation without affording the Veteran any of the protections mandated by 38 C.F.R. § 3.105 and the net effect on his overall combined rating was changed.  As such, the April 2011 reduction is void ab initio and the 20 percent rating must be restored effective July 17, 1997. 

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Increased Ratings for the Left Knee Conditions, for the Period Prior to April 6, 2010

Having restored the rating for subluxation the Board will now turn to the question of whether an increased evaluation is warranted.  The Veteran contends that higher ratings are warranted for his left knee conditions for the period prior to April 6, 2010.  During this time period, as noted, the Veteran was previously in receipt of a 20 percent evaluation under Diagnostic Code 5257 for subluxation, and a separate 10 percent evaluation under Diagnostic Code 5010 for DJD.  

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Diagnostic Code 5010, for traumatic arthritis, provides that the disability should be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The knees are considered major joints.  38 C.F.R. 
§ 4.45. 

There are various other diagnostic codes applicable to the Veteran's left knee disability, including the following:

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, for a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

A June 2008 private treatment note from Dr. R.M.T. shows that the Veteran recently twisted his knee and presented with pain, swelling, and tenderness.  

A July 2008 statement from the Macon Orthopedic Hand Center notes that the Veteran has had left knee DJD, that now greatly alters his activities of daily living.  The note described pain with range of motion, but did not provide range of motion testing.  A total knee arthroplasty was recommended.

A December 2008 VA treatment note shows that the Veteran ambulated independently but requested a cane and a left knee brace in preparation for his knee surgery.  

The Veteran was provided a VA examination in December 2008.  He reported having pain in the left knee with periodic swellings.  He has undergone multiple needle aspirations.  He reported that he has been scheduled for total joint replacement.  He reported pain around 4 on a scale of 1 to 10.  He endorsed weakness, stiffness, swelling, giving way, locking, popping, fatigability, and lack of endurance, but no heat.  He reported flare-ups at least 15 to 20 times a day.   Sometimes during a flare-up, his pain goes up to 10 on the scale of 10.  Pain is precipitated by standing for more than 3 to 4 minutes and walking for more than 10 minutes.  Pain is relieved by rest, application of heat, and use of a brace.  He did not report incapacitating episodes.  He has been using a walking stick for the past year.  He has been using a soft knee brace for the last two years.  As to the overall impact on activities of daily living, he reported that his left knee condition has slowed him down considerably.  He is retired and no longer working.  Upon physical examination, gait was normal but slow and cautious, supported with a walking stick.  Physical examination revealed mild genu varum and a supple, nonadherent and nontender surgical scar.  Medial joint line tenderness was present.  Compression of patella against femur produced discomfort.  Mild crepitus was found.  There was no increased heat or redness, edema, or effusion.  Range of motion testing revealed extension within normal limits.  Flexion was to 110 degrees with pain.  Repetition produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with flexion to 110 degrees.  There was no loss of range-of-motion with repetition.  The knee was stable.  X-ray findings revealed moderately advanced degenerative changes with bony osteophytes and narrowing of the joint space.  The femur appeared to be medially positioned on the tibia, representing mild subluxation.  

The Veteran submitted a statement in February 2009, asserting that, "the left knee stays swollen all the time.  There is pain when I touch or rub it...  When I go to stand up after sitting down, both my knees crack with the sound of dry wood snapping.  A lot of the time I cannot stand for more than 45 minutes before I have to sit down.  I cannot walk for more than 20 minutes without having to sit down.  If I get down on a knee on the ground or floor for some reason I have to have something handy to pull myself up with.  Recently I started to use a wooden cane when I go outside to help balance the strain on my left knee.  All of this is robbing me of my strength, vitality, and standard of living."

A March 2009 treatment note from Macon Orthopedic Hand Center shows that the Veteran has posttraumatic arthritis in both knees.  He has severe bone-on bone degenerative changes.  He still has persistent pain in his knees.  The note's author recommended total left knee replacement.  

The Veteran submitted an April 2009 notice of disagreement to the February 2009 rating decision which continued the 20 percent rating evaluation for subluxation of the left knee and granted a separate 10 percent evaluation for DJD of the left knee.  He requested that VA reconsider his application to have total left knee replacement surgery.  He asked that VA reevaluate the disability ratings assigned for both the left and right knee.  

The Veteran was provided a March 2010 VA examination.  Deformity, giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion were endorsed.  Incoordination, effusions, symptoms of inflammation, flare-ups of joint disease, and episodes of dislocation or subluxation were not endorsed.  He reported locking episodes several times a week.  He reported occasionally using a cane, and using braces all the time.  He is able to walk at least 1/4 mile with cane and/or brace use.  Gait was normal with weight-bearing joint affected.  There was no loss of a bone or part of a bone, recurrent shoulder dislocations, extraarticular manifestations, active process, bumps consistent with Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, instability, meniscus normality, or abnormal tendons or bursae.  There was no evidence of leg shortening.  There was inflammatory arthritis, crepitus, and subpatellar tenderness.  Upon range of motion testing, there was objective evidence of pain with active motion on the left side.  Left flexion was to 90 degrees.  Left knee extension was normal.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  After repetitive motion, left flexion was to 80 degrees.  Left extension was within normal limits.  There was no joint ankylosis.  The VA examiner assessed that there were significant effects on the Veteran's usual occupation and occupational activities, manifested by decreased mobility, decreased strength, and lower extremity pain.  The examiner remarked that the Veteran was having pain in both knees, which is present all the time.  The Veteran reported having frequent falls because of the instability of both knees.  

After review of all the evidence, lay and medical, the Board finds that, for the period prior to April 6, 2010, the Veteran's left knee disability has been manifested by pain and limitation of flexion, at worst, to 80 degrees, with moderate instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left knee DJD, and higher than 20 percent for the moderate subluxation for the left knee, have not been met or more nearly approximated for any period.

Turning first to the 20 percent evaluation for subluxation, the Board finds that a higher rating is not warranted.  As noted, a 20 percent evaluation under Diagnostic Code is warranted for moderate subluxation or instability.  The next higher 30 percent evaluation is not warranted unless subluxation or instability is severe.  Only mild subluxation was shown at the VA examination in December 2008.  Instability was endorsed upon examination in March 2010, and the Veteran reported frequent falls due to instability.  The lay and medical evidence does not reflect severe subluxation or instability.  Rather, based on both the examination findings and the Veteran's report of frequent falls, the Board finds that no more than moderate subluxation and instability.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not for consideration because Diagnostic Code 5257 is not a limitation of motion code.  See Johnson, 9 Vet. App. 7.  

The Veteran may not be assigned separate ratings under both Diagnostic Code 5257 (instability) and Diagnostic Code 5262 (malunion of the tibia/fibula).  Under Diagnostic Code 5262, 10, 20, and 30 percent disability ratings are assigned for malunion of the tibia and fibula with slight, moderate, and marked "knee or ankle disability," respectively.  38 C.F.R. § 4.71a.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.   A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  Here, Diagnostic Code 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Although the December 2008 VA treatment note shows that the Veteran uses a brace for his left knee, the evidence reflects that he obtained the brace in preparation for knee surgery, and not for any tibia or fibula condition.  Thus, a separate evaluation under Diagnostic Code 5257 is not warranted.  

Turning now to the Veteran's separate 10 percent rating for DJD of the left knee, the Board finds that a higher rating is not warranted.  Because the Veteran's left knee flexion was, at worst, to 80 degrees in the March 2010 VA examination report, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire increased rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the left knee for the period prior to April 6, 2010.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the left knee for the period prior to April 6, 2010.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

Next, a higher rating is not warranted under Diagnostic Code 5261, which contemplates impairment of the knees manifested by limitation of extension.  To that end, the VA examinations of December 2008 and March 2010 revealed no limitation of extension.

For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left knee disability has been manifested by flexion limited to, at worst, 80 degrees, and no limitation of extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the left knee.  See VAOPGCPREC 9-04.

Although the Veteran endorsed "popping" at the December 2008 examination, the VA examiner found no evidence of a meniscus, or semilunar cartilage condition that would cause "popping" and "locking" of the left knee.  The Veteran is competent to describe a sensation; however, to the extent that the Veteran implies that he has a semilunar cartilage impairment by claiming that his knee "pops" and "locks," he has not established his competence to enter such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, a higher evaluation under Diagnostic Code 5258 is not warranted.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as the December 2008 and March 2010 VA examiners did not note any impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. 
§ 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

Moreover, Diagnostic Code 5055 (knee replacement) does not apply because the Veteran did not had a complete knee replacement of the right knee.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  A higher evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion or impairment of the tibia/fibia.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered under.  Furthermore, rating by analogy could lead to the potentially absurd result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the left knee DJD for the period prior to April 6, 2010.  As noted above, the Board also finds that the weight of the evidence is against a rating in excess of 20 percent for the left knee subluxation and instability for the period prior to April 6, 2010.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Surgery notes from Dr. R.M.T. show that the Veteran underwent a total left knee replacement on April 6, 2010.  He was awarded a temporary 100 percent evaluation between April 6, 2010 and June 1, 2011 for convalescence from the total knee replacement surgery, under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  He has not contested the rating for that time period, thus the Board is only addressing the periods before and after his temporary 100 percent evaluation.

Increased Rating for Status Post Total Left Knee Replacement (Previously Evaluated as Residuals of a Left Knee Injury with DJD and Subluxation) for the Period from June 1, 2011

The Veteran has claimed entitlement to a rating in excess of 30 percent for his left knee, status post total knee replacement, for the period from June 1, 2011.  The current 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  He submitted a February 2012 statement, requesting that his evaluation be increased to 60 percent for the period following his convalescence.  He also outlined problems he experiences due to recently diagnosed left foot drop, which is not currently on appeal before the Board.  He stated that he uses a brace for the foot drop condition.  He also asserted that pain and limitation of motion associated with his left knee problem affects his ability to walk, stand, drive, and climb stairs.  

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

In support of his claim, the Veteran submitted an April 2011 letter from Dr. F.K.Y., which stated that the Veteran has degenerative joint disease of the knees with chronic bilateral knee pain.  He has painful motion in both knees and cannot stand or ambulate for more than short periods at a time.  Dr. F.K.Y. recommended that VA increase the Veteran's disability evaluation to 60 percent.  

An April 2011 note from Dr. R.M.T. shows that the Veteran was having trouble walking and standing for long periods of time.  He has had some giving was and he has had several falls after walking.  He reported pain with some clicking and locking.  At a neurological consultation, also in April 2011, Dr. R.M.T. opined that the Veteran is not capable of having gainful employment, as he cannot stand for any period of time or walk for long periods of time.  Dr. R.M.T. reported that the Veteran continues to work hard with range of motion and strengthening.

The Veteran was afforded a VA knee examination in June 2013.  He reported experiencing episodes of stumbling and falling.  Following his total left knee replacement, the Veteran had home physical therapy for several months.  The examiner noted improved range of motion.  The Veteran cannot drive for more than 30 minutes or sit for more than 15 to 30 minutes.  He has difficulty getting up and sitting down.  He is unable to ambulate stairs without difficulty, and completely unable to climb ladders.  The examiner noted that the Veteran's previous job was a desk job, and that he has had to sell his farm animals as he is no longer able to care for them.  On range of motion testing, left knee flexion was to 110 degrees, limited by pain to 105 degrees.  Left knee extension was reported as normal, without pain.  After repetitive motion testing, flexion was to 100 degrees.  Extension was still normal, without pain.  The examiner endorsed tenderness, less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and intereference with sitting, standing, and weight-bearing.  There was no evidence of recurrent patellar subluxation or dislocation.  Shin splints were not found.  The examiner found evidence of meniscal tear with frequent episodes of joint pain, but noted that there are no residual signs or symptoms due to a meniscectomy.  The examiner noted that the Veteran is wearing a brace due to left foot drop, which was not present prior to his knee replacement surgery.  X-ray findings revealed status post left total knee prosthesis placement with unremarkable alignment, and without radiographic evidence effusion or loosening.  

He was afforded another VA knee examination in April 2014.  He reported popping and cracking and stiffness in his left knee when he walks.  He can walk approximately 300 feet before having to stop and rest, and has difficulty walking over uneven surfaces.  He is able to stand for no more than 10 minutes.  His ability to work in his yard and keep a garden are severely limited due to his knee condition.  He reported increased pain and difficulty moving during flare-ups.  Flexion and extension are reduced.  Upon range of motion testing, left knee flexion was to 85 degrees, and was limited by pain to 80 degrees.  Extension was within normal limits and without pain.  Upon repetitive motion testing, flexion was to 80 degrees and extension was within normal limits.  The examiner reported functional loss consisting of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  Tenderness was found.  Joint stability testing was within normal limits, and there was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of shin splints.  The examiner found evidence of meniscal tear with frequent episodes of joint pain, but noted that there are no residual signs or symptoms due to a meniscectomy.  The examiner noted popping with movement of the left knee.  The examiner noted that the Veteran is wearing a brace due to left foot drop, which was not present prior to his knee replacement surgery.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability.  Under DC 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  While the Veteran may have severe pain in his left knee due to the knee replacement, he does not have severe painful motion or weakness in the joints that would warrant a higher rating under 5055. 

Under DC 5055, the Veteran's condition may be considered by analogy under DC 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 80 degrees, at worst.  Extension was consistently found to 0 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.  Additionally, the evidence reflects that the Veteran wears a brace for his foot drop condition, not for his knee.  Finally, the Board notes that the Veteran is already in receipt of a separate disability evaluation for his post-operative left knee scar under Diagnostic Code 7805.

A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in April 2014.  

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent based on his left total knee replacement.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 4.3; 4.71a, Diagnostic Codes 5055, 5256 - 5263.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's knee replacement is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's knee replacement has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, he has consistently reported knee pain and limitation of motion, which are specifically contemplated by the rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction in the disability rating for residuals of a left knee injury with subluxation from 20 to 10 percent, effective July 17, 1997, was improper and therefore void ab initio; restoration is granted.

For the period prior to April 6, 2010, entitlement to a rating higher than 20 percent for subluxation of the left knee is denied.

For the period prior to April 6, 2010, entitlement to an initial rating higher than 10 percent for residuals of a left knee injury with DJD is denied. 

For the period from June 1, 2010, entitlement to an initial rating higher than 30 percent for status post total left knee replacement (previously evaluated as residuals of a left knee injury with DJD and subluxation) is denied.


REMAND

In a February 2009 statement, the Veteran asserted that his service-connected right knee condition had worsened.  A March 2009 treatment note from Macon Orthopedic Hand Center shows that the right knee has degenerative arthritis and lacks full extension.  In his April 2009 NOD, the Veteran stated, "reevaluate my VA disability compensation rating level...  Include the deterioration of my right knee as a part of the reconsideration."  He expressed confusion that the RO had not yet reevaluated the rating for his right knee condition, and indicated that he believed that his February 2009 statement was a claim for increase.  The RO addressed the claim in a May 2010 rating decision.  In statements in April 2011 and May 2011 the Veteran continued to discuss his right knee.  VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran. Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  With these principles in mind, the Board finds that the Veteran's June 2010 correspondence, while somewhat vague, indicates a disagreement with the May 2010 rating decision.  38 C.F.R. § 20.201 (noting that special wording is not required and an NOD must be in terms which can be reasonably construed as disagreement with a determination).  No statement of the case has been issued and accordingly a remand is necessary.   

A July 2014 rating decision granted service connection for osteoarthritis with anserine bursitis, right knee; and scar, status post left knee replacement; and denied service connection for ulcer little toe, left foot; gait abnormality secondary to service connected right and left knee conditions; and degenerative arthritis of the spine.  In August 2014, he submitted a notice of disagreement as to the issues of (1) the evaluation of service-connected osteoarthritis with anserine bursitis, right knee; (2) service connection for ulcer little toe, left foot; (3) service connection for gait abnormality secondary to service connected right and left knee conditions; (4) the evaluation of service-connected scar, status post left knee replacement; and (5) service connection for degenerative arthritis of the spine.  He was not provided a statement of the case with regard to his August 2014 notice of disagreement.  

Because the Veteran has filed a notice of disagreement with regard to the above issues, the issuance of a statement of the case is required.  Manlincon v. West, 
12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issues of:

a)  Entitlement to a higher rating for osteoarthritis with anserine bursitis, right knee (stemming from a May 2010 rating decision);

b)  Entitlement to a higher rating for scar, status post left knee replacement; 

c)  Entitlement to service connection for ulcer, little toe, left foot;

d)  Entitlement to service connection for gait abnormality secondary to service connected right and left knee conditions; and 

e)  Entitlement to service connection for degenerative arthritis of the spine.  

Please advise the Veteran and his agent of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


